Case 2:19-cv-07532-ES-MAH Document 18-6 Filed 05/22/19 Page 1 of 1 PageID: 609




               IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEW JERSEY


 HUMANA INC.,                             Civil No. 2:19-CV-07532-ES-MAH

                      Plaintiff,
                                          ORDER GRANTING
                                          DEFENDANT’S MOTION
 v.
                                          TO DISMISS
 CELGENE CORPORATION,

                     Defendant.

      THIS MATTER having been brought before the Court by Defendant

Celgene Corporation’s Motion to Dismiss; upon notice to counsel for Plaintiff; and

the Court having considered all of the papers submitted and the oral arguments of the

parties; and for good cause shown;

      IT IS on this _____ day of _______________, 2019,

      ORDERED and ADJUDGED as follows:

      That Defendant Celgene Corporation’s Motion to Dismiss is hereby

GRANTED, as described and set forth in the Court’s opinion and decision dated

_______________, 2019 (Dkt. No. ____).



                                          __________________________________

                                              HONORABLE ESTHER SALAS
                                          UNITED STATES DISTRICT JUDGE
